Laughlin, J.:
This is a statutory action to recover for the death of Louis T. Racine, who .was a member of the police force of the city of Mew York, and while in the performance of duty asa patrolman received injuries, at about seven twenty-five o’clock in the evening of the 8th day of December, 1906, through the alleged negligence of the' appellants, from which he died.
The decedent was patroling on his beat, which embraced the premises Mo. 10 Vestry street, and discovered a door leading from the sidewalk into the building ajar, and summoned the patrolman on an adjoining beat and the two proceeded to search the premises and to secure the' door, pursuant to general instructions given to them by their superior officers. The two officers approached the door, the decedent being a few feet in advance of his fellow-officer. The door was well ajar. The decedent stepped up to it, pushed it further open and stepped inside and as he did so he fell out of sight of his companion. The building was dark and while this appeared to be a passageway from the street into the building, it was in fact an opening from the sidewalk into an unguarded elevator shaft. The elevator at the time was at the floor above and the gate at the street floor, instead of being down and barring the entrance, was suspended *469some distance above the floor and supported by a nail in a post at one corner of the elevator. There were two doors opening onto the street extending the whole width of the shaft of the elevator, one of which folded up in two parts, leading from the elevator onto the sidewalk and evidently extending down to the platform underneath or floor of the building. They were very close to the front of the building. There was a space between the opening into the elevator shaft and the doors when closed of two feet and evidently the floor or platform which extended to the street under the doors extended back to the elevator shaft. The appellants were in possession of the entire building under a lease for three years, made on the 1st day of May, 1906, and were conducting thereon the business of wholesale dealers in glass. Glass was loaded onto the elevator from trucks in the street through these doors and was taken to the different stories of the building and likewise was removed from the building in the same manner. The accident occurred after business hours and after the employees of the appellants had departed for the day. It is very doubtful, I think, whether the appellants violated any duty which they owed the decedent at common law. He was neither in their employ nor was he on the premises by their invitation, at least riot an express invitation. It was his duty as a member of the police force to protect life and property (Greater N. Y. Charter [Laws of 1901, chap. 466], § 315, as amd. by Laws of 1905, chap. 621), and it appears that he and his fellow-officers had received general instructions from their superior officers with respect to premises where doors were found open, which he was attempting to carry out at the time he lost his life. The court erroneously excluded the rules of the police department imposing duties upon the members of the force with respect to vacant premises ; but sufficient appears and might'be inferred if it did not appear, to show that the deceased' officer was on the premises in the performance of official duty. He, therefore, was not a trespasser and was a licensee, if not by an implied license from the owner, then by operation of law through public necessity, which requires that policemen and firemen, in the performance of their duties, may lawfully enter upon private premises even against the protest of the owner. (Cooley Torts [3d ed.], 648; Gibson v. Leonard, 143 Ill. 182,190.) The general rule of law now well *470settled in this jurisdiction is that the owner of private premises owes no .duty of active, vigilance to a mere licensee upon his premises, without invitation express or implied, and does not owe to him the duty of even ordinary care with respect to the condition of his premises or buildings or other structures or machinery thereon. (Nicholson v. Erie R. Co., 41 N. Y. 525 ; Sutton v. N. Y. C. & H. R. R. R. Co., 66 id. 243 ; Larmore v. Crown Point Iron Co., 101 id. 391 ; Sterger v. Van Sicklen, 132 id. 499 ; Cusick v. Adams, 115 id. 55 ; Victory v. Baker, 67 id. 366 ; Splittorf v. State of New York, 108 id. 205.) He does, however, owe the duty to such a licensee, not only to refrain from either intentionally or willfully injuring him while thus lawfully on the premises, but he is liable for personal injuries caused by affirmative acts of negligence on his part or on the part of his employees which result in injury to such licensee. (Byrne v. N. Y. C. & H. R. R. R. Co., 104 N. Y. 362; Barry v. N. Y. C. & H. R. R. R. Co., 92 id. 289; Walsh v. F. R. R. Co., 145 id. 301.) Both as to such licensees and even as to those who are innocently but technically trespassers upon his premises; he owes the further duty to refrain from setting pitfalls, spring guns or traps, or having machines inherently dangerous, or vicious animals loose upon the premises, as the law values human life too highly to permit a property owner to thus endanger the lives of persons lawfully or accidentally upon his premises, even, though the purpose of the owner was to protect his property against trespassers. (Larmore v. Crown Point Iron Co., supra.) It is quite clear,. I think, that under none of these rules of law is a liability established-against these appellants. Another rule of law is that no person is at liberty to construct, maintain or suffer a dangerous excavation on his premises in-close proximity to. a public way by which those lawfully Using the public way and in the exercise of proper care may receive injuries therefrom (Beck v. Carter, 68 N. Y. 283), but as the officer did not go upon the premises accidentally while in the exercise of his right to use the public way, it is difficult to perceive how there would be a liability arising upon this theory, because a duty may only be invoked by those for whom it is en joined. (Harty v. Central R. R. Co. of New Jersey, 42 N. Y. 468.) An owner of property used for business purposes is under a duty to those lawfully coming upon .the premises to exer*471eise reasonable care to keep the approaches to his office or place of business in a reasonably safe condition for travel (Larkin v. O'Neill, 119 N. Y. 221; Hart v. Grennell, 122 id. 371; Macauley v. Mayor, etc., 67 id. 602 ; McRickard v. Flint, 114 id. 222); but the police officer was not a customer and he was not entering the premises on business of the appellants. He was there in the performance of a public duty which might have incidentally concerned the appellants, as, for instance, .if people were wrongfully on the premises for the purpose of setting a fire or committing burglary or any other crime or liable to come there for any such purpose during the remaining part of the night. Thompson, in his Commentaries on the Law of Negligence (Vol. 1 [2d ed.], § 981), apparently considers certain cases decided by the Supreme Judicial .Court of Massachusetts as establishing the rulé that a policeman in the performance of his duty enters upon private premises by an implied invitation, but the cases cited do not, I think, fully sustain that proposition. There are numerous decisions of the courts of this State to the effect that firemen on private property in the performance of their duties are mere licensees. (Eckes v. Stetler, 98 App. Div. 76; Baker v. Otis Elevator Co., 78 id. 513.) There is no logical distinction between the rights of a fireman and a policeman on private premises in the performance of duty, and I am of opinion that they are both licensees by operation of law, bnt may not be said to be upon the premises by invitation of the owner, express or implied. This leads to the conclusion, therefore, that this action cannot be sustained upon the principles of the common law. I am of opinion, however, that it can be sustained upon the theory that the Legislature, by authorizing the enactment of the Building Code by the board of aldermen of the city of New York, and by subsequently ratifying the provisions thereof, has added to the duties which the defendant owed to the decedent at common law a further duty which they violated and upon which negligence may be predicated. Section 95 of the Building Code provides as follows: .
“ In any building in which there shall be any hoistway or freight elevator or wellhole not inclosed in walls constructed of brick or other fireproof material and provided with fireproof doors, the openings thereof through and upon each floor of said building, shall be pro*472vided with and protected by a substantial guard or gate and with such good and sufficient trapdoors as may be directed and approved by.the Department of Buildings; and when in the opinion of the Commissioner of Buildings having jurisdiction, automatic trapdoors are' required to the floor openings of any uninclosed freight elevator, the same shall be constructed so as to form a substantial floor surface when closed and so arranged as ,to open and close by the action of the elevator in its passage either ascending or descending.' The said-Commissioner of Buildings shall have exclusive power and authority to require the openings of hoistways or hoistway shafts, elevators and wellholes in buildings to be inclosed or secured by trapdoors, guards or gates and railings. Such guards or gates shall be kept closed at all times, except when in actual use, and the trapdoors shall be closed at the close of the business of each day by the occupant or occupants of the building having the use or control of the same.”
We are not concerned with the question as to whether there was legislative authority for the enactment of this Building Code by the board of aldermen, or whether, as a mere enactment of the board of aldermen a duty could be imposed, the failure to perform which would give rise to a cause of action upon which question the decisions are not in accord (see Fuchs v. Schmidt, 8 Daly, 317 ; City of Rochester v. Campbell, 123 N. Y. 405, and Koch v. Fox,71 App. Div. 288), for after its enactment the Legislature expressly ratified it and it now has the force and effect of a statute. (City of New York v. Trustees, 85 App. Div. 355, 361 ; affd. on opinion below, 180 N. Y, 527; Kenney v. Brooklyn Bridge Stores Co., 121 App. Div. 684.) This elevator shaft was not inclosed .by brick walls or walls constructed of other fireproof material and it had no fireproof doors. It, therefore, falls within the other provisions of the section. It is evident from the provisions- of this section of the Building Code that it was intended for the protection of policemen, firemen and others lawfully on the premises; and the ■duty is expressly enjoined upon the occupant of the building having the use and- control of the same, to see that the guards or gates shall be kept closed at all times except when in actual use, and that the trapdoors shall be closed at the close of business eacli day. This enactment, I think, enjoined a duty on the part of the appellants for the *473benefit of any person lawfully upon the premises; the board of aldermen and the -Legislature had in mind that policemen and fire- ■ men might lawfully be called to the premises in the performance of their duty and receive injuries whielr these provisions of the law were intended to guard against. Where the Legislature enjoins a duty and creates a cause of action for its violation, tlién the remedy given by the statute is exclusive (Eckes v. Stetler, 98 App. Div. 76), but in the case at bar a duty has been enjoined and neither the local nor the State Legislature has attempted to prescribe a remedy in so far as it relates to redress for personal injuries. There are many cases, however, where there is no violation of a common-law duty in which the Legislature has imposed a further statutory duty, and a violation of such duty resulting in injury to persons for whose benefit it was intended is regarded as giving rise to an action for damages the same as if it were a common-law duty. Such are the actions for damages caused by a failure to perform the statutory duty of erecting and maintaining fire escapes ( Willy v. Mulledy, 78 N. Y. 310; Pauley v. S. G. & L. Co., 131 id. 90; Huda v. American Glucose Co., 154 id. 474), failure to conform to the requirements of law with respect to guarding elevator shafts (McRickard v. Flint, 114 N. Y. 222) and the violation of a duty imposed by the Labor Law and the Employers’ Liability Act so-called. The only 'apparent exceptions to this rule arise on the construction of the statutes with respect to the persons for whose benefit the same were enacted. Such are the cases holding that an abutting property owner is not liable to a person injured or liable over to the city for his failure to construct or repair or remove snow and ice from a sidewalk. (City of Rochester v. Campbell, 123 N. Y. 405; Moore v. Gadsden, 93 id. 12; Village of Fulton v. Tucker, 3 Hun, 529.) The decisions in those cases go upon the theory that the primary duty of keeping the sidewalks in repair and free from dangerous accumulations of snow and ice rests upon the municipality, and that the Legislature did not intend to shift that primary duty to the property owner, but merely to render him liable to a fine or .to an action for reimbursement for the expense of- doing the work. Here, as I view the provisions of the Building Code in question, they constitute not merely a police regulation, a violation of which is punishable by a fine, but they were intended to enjoin *474a duty for the benefit of those lawfully upon the premises. There is an apparent conflict in authority in other jurisdictions on this precise question but it will be found on examination to- arise on the construction of statutes rather than on the authority to enact them. In Bhode Island it has been held that the failure to perform such a statutory duty does not give rise to a cause of action in favor of a fireman (Beehler v. Daniels, Cornell & Co., 19 R. I. 49), but the theory of the decision is that the duty was not enjoined' for the benefit of firemen. Likewise, upon the same theory* it has been held in Illinois (Gibson v. Leonard, 143 Ill. 182) that án ordiance with respect to an elevator was not intended for the benefit of firemen, and that its violation did not give rise to a 'cause of action. On the other hand, it has been held in Massachusetts, on facts not distinguishable from those in the case at bar, that a similar statutory provision was intended for the benefit of .policemen lawfully attempting to come upon the premises,, and that a failure to comply therewith was a failure to -perform a duty, the neglect to perform which gives rise to a cause of action. (Parker v. Barnard, 135 Mass. 116. See, also, Learoyd v. Godfrey, 138 id. 315.)
The case of McRickard v. Flint (114 N. Y. 222), while not exactly in point on the facts, tends to support the theory of liability in this case.. There, the plaintiff called at the defendants’ factory to see one of the defendants on business. It does not appear just what the business was. It is possible that the circumstances were such that there was an implied invitation, but tlie court did not decide the case upon that theory. It held that a statute requiring the protection of the openings leading to the elevator on each floor, and that trapdoors be provided and be closed when the elevator was not in use, was designed for the benefit of any person lawfully upon the premises, and that its. violation constituted friona facie evidence of negligence upon which a recovery could be had; Of course the violation of-the statute does not create a cause of action in the sense that a recovery may be had on account of the mere violation. It imposes a duty, a violation of which is prima facie evidence of negligence, and, while, not conclusive, is sufficient to take a case to the jury and to sustain a recovery upon the theory of negligence. Eo other point requires consideration.
*475I am of opinion, therefore, that the judgment is right and should be affirmed.
Ingraham, P. J., and Clarke, J., concurred; Scott and Miller, JJ., dissented. .